Citation Nr: 1727935	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected left hip disability.

2.  Entitlement to service connection for sciatica as secondary to service-connected right and left hip disabilities.

3.  Entitlement to service connection for a cervical spine disability, to include cervical strain, anterior thecal sac effacement, posterolisthesis, and neural foraminal narrowing, as secondary to service-connected right and left hip disabilities.

4.  Entitlement to service connection for a kidney disability, to include kidney stones, acute renal failure, and chronic kidney disease, as secondary to service-connected hypertension.

5.  Entitlement to service connection for a heart disability, to include hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral regurgitation, and mild tricuspid regurgitation, as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from January 1972 to January 1975 and from April 1975 to April 1993.  She was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  A hearing has not been requested.  

In April 2015, the Board remanded the Veteran's claims to the RO to obtain an additional VA examination regarding the Veteran's left hip disability and addendum medical opinions regarding the Veteran's sciatica, cervical spine disability, kidney disability, and heart disability.  

In April 2015, the Board also remanded the issue of entitlement to a restoration of a 50 percent rating for the service-connected right hip disorder for the issuance of a statement of the case.  A January 2016 letter from the RO to the Veteran offered the Veteran the option of a review of the issue by a decision review officer (DRO).  However, since the Veteran did not respond, the RO will now submit a statement of the case pursuant to the traditional appeal process.  Since the RO has not yet done so, this matter is not currently subject to the Board's jurisdiction.  

The Board also notes that its remand instructions were not sufficiently carried out with regard to the claims for service connection for a kidney disorder and heart disorder.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  From June 4, 2009, the Veteran's left hip disability is manifested by moderately severe residuals of weakness, pain, or limitation of motion, but not by markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  

2.  The Veteran's sciatica was not caused or aggravated by the Veteran's service-connected hip disabilities.

3.  The Veteran's cervical spine disability was not caused or aggravated by the service-connected hip disabilities.


CONCLUSIONS OF LAW

1.  From June 4, 2009, the criteria for a disability rating of 50 percent, but no greater, for left hip disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5054 (2016).

2.  The criteria for service connection for sciatica, on a direct basis and as secondary to service-connected hip disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for cervical spine disability, on a direct basis and as secondary to service-connected hip disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims for service connection, by correspondence, including that dated July 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

Regarding the Veteran's claim for increased rating, the claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Regarding the Veteran's sciatica, the July 2016 VA examiner stated that there was no evidence of sciatica, that the Veteran reported no sciatica symptoms at the time of the examination, and opined that the sciatica symptoms resolved without any residuals.  The examiner stated that this conclusion was based on experience and a review of the medical record.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).    

Regarding the Veteran's cervical spine disability, the July 2016 VA examiner stated that the Veteran reported no current ongoing cervical spine symptoms.  The examiner also reported that the weight of peer-reviewed medical literature is against a relationship between a cervical spine disability and a hip disability.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

This lack of a current diagnosis of sciatica or cervical spine disability is fatal to the Veteran's claims of service connection on a direct basis and as secondary to service-connected hip disabilities.  Accordingly, because the evidence preponderates against the claim of service connection for these claims, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

A.  Schedular ratings

The Veteran filed her claim for an increased rating for her service-connected left hip disability on June 4, 2009.  Thereafter, a January 2012 rating decision granted a temporary 100 percent rating for the Veteran's left hip replacement, effective from January 7, 2009, the date that she had hip replacement surgery.  The same rating action also advised the Veteran that the temporary 100 percent rating would then be reduced to 30 percent, effective from March 1, 2010.  The Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o) (2016).

The Veteran's left hip disability has been rated under Diagnostic Code 5054.  Under that code, the minimum rating is 30 percent.  38 C.F.R. § 4.71a.  A rating of 50 percent is appropriate for moderately severe residuals of weakness, pain or limitation of motion.  Id.  A rating of 70 percent is appropriate for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Id.  A rating of 90 percent is appropriate following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  Id.  A rating of 100 percent is appropriate for one year following implantation of prosthesis.  Id.  

The Veteran stated that following her left hip surgery in 2009, her left leg was shorter than her right leg, resulting in a constant limp and pain.  See May 2011 personal statement.  An April 2010 VA examination reported flare-ups in left hip pain of 4 out of a scale of 10, that activities of daily living were limited because of this pain, and that the Veteran could not run, play sports, do yard work, or do heavy home maintenance.  In May 2010, a private doctor reported the level of her hip pain as moderate, that it occurred daily, and was aggravated by physical exertion.  A May 2011 VA examination reported that the Veteran had difficulty bending and kneeling on the job and walking stairs.  In May 2012, a private doctor reported that the Veteran was still complaining of moderate weakness in climbing stairs and kneeling, needed assistance to rise from a kneeling position or a low chair, was unable to run or participate in sports, and became tired with prolonged standing.  The Veteran reported similar symptoms in personal statements dated July 2013 and May 2015.  These symptoms are corroborated by the eight lay statements provided by the Veteran's friends and co-workers.  Additionally, a December 2013 VA examination revealed that the Veteran could not cross her legs and noted intermediate degrees of residual weakness, pain, and/or limitation of motion.  In summary, the Board finds that such evidence supports a rating of 50 percent based on moderately severe residuals of weakness, pain, or limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

A 70 percent rating is not justified, based on findings of normal flexion and extension (See December 2013 VA examination), and the Veteran's May 2015 report that she can still walk and volunteer at her local zoo.  A 90 percent rating is not justified, based on a report in the December 2013 VA examination that the Veteran does not use a cane or assistive device.  The Veteran is not entitled to a 100 percent rating because she has already received the 100 percent rating that is available for a period of one year following implantation of the prosthesis.  

The record also does not support the application of additional staged ratings.  While there appears to be some evidence of degenerative arthritis, the Veteran would not achieve a higher rating for that condition because the highest rating under Diagnostic Code 5003 is 20 percent.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The July 2016 VA examination was ordered in order to obtain compliance with DeLuca.  The examination reported no limitation in range of motion for either hip, that there were no reports of flare-ups, and that there was no addition range in motion loss due to pain, weakness, fatigability, or incoordination.  This evidence weighs against an increased rating under DeLuca.  

Consistent with this, the December 2013 VA examination reported no flare-ups and no loss in range of motion after repetitive use.  "Incoordination" was listed as a functional loss, but this was characterized as "impaired ability to execute skilled movements smoothly," which suggests only minimal functional loss.  In the December 2013 VA examination, the evidence against an increased rating under DeLuca outweighs the evidence supporting an increased rating under DeLuca.  

The May 2011 VA examination reported that after repetitive use, there was no limitation due to painful motion, fatigue, weakness, or incoordination.  As there was no evidence in that examination that would justify an increased rating under DeLuca, the weight of evidence in that exam also weighs against an increase.  The evidence as a whole therefore does not support an increased rating under DeLuca.  

Seven months following the November 2015 remand, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  While the July 2016 VA examiner was not given this instruction, the Board finds that an additional examination is unnecessary, as the lack of such information does not prejudice the Veteran and would not justify a disability rating in excess of 50 percent.  Regarding active motion, the July 2016 VA examination revealed no limitation in range of motion for both hips and no additional loss due to pain.  The December 2013 VA examination reported normal flexion and extension for both hips with no evidence of painful motion.  This indicates no painful motion of both hip joints during active motion and no painful motion of both hip joints during nonweight-bearing.  The Veteran's corroborated lay statements about pain while walking is a strong indication that there is pain on weight bearing for both hip joints, without the need for additional verification.  Under these circumstances, it is unclear how an additional VA examination under Correia would provide the Board with any information regarding pain on active motion, weight-bearing, and nonweight-bearing for both hips that has not already been reported and considered in the record.  

B.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his or her employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's left hip disorder is so unusual or exceptional in nature as to make the schedular rating inadequate.  The left hip disorder has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for right hip disorder, hypertension, surgical scars, and tension headaches.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in a May 2015 personal statement, the Veteran stated that she volunteers at her local zoo and has not asserted that this service-connected disorder renders her unable to obtain or maintain gainful employment.  The Board will therefore not infer a claim for total disability based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

From June 4, 2009, entitlement to a rating of 50 percent, but no greater, for left hip disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to service connection for sciatica, on a direct basis and as secondary to service-connected hip disabilities, is denied.

Entitlement to service connection for cervical spine disability, on a direct basis and as secondary to service-connected hip disabilities, is denied.  


REMAND

A June 2016 VA Report of General Information reported that the Veteran no longer wanted to pursue her claims of arteriosclerotic heart disease and nephrolithiasis.  In November 2016, the RO sent the Veteran a letter stating that she must fill out a VA Form 21-04138 in order to withdraw these claims.  Until the Veteran files formal notice withdrawing these claims, the addendum opinions are required, to ensure compliance with the Board's April 2015 remand.  Whether to schedule an additional VA examination shall be left to the discretion of the examiner selected to write the addendum opinions, with the reminder that failure by the Veteran to attend an examination will result in her claims being decided based on the evidence of record.  38 C.F.R. § 3.655 (2016).  

VA treatment records to July 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from July 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an appropriate medical examiner should review the entire claims file and provide the following opinions:

a. Whether the Veteran has any current or previously-diagnosed kidney disability, to include kidney stones, acute renal failure, and chronic kidney disease;

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed kidney disability, to include kidney stones, acute renal failure, and chronic kidney disease, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed kidney disability, to include kidney stones, acute renal failure, and chronic kidney disease, that (i) is proximately due to the Veteran's service-connected hypertension or (ii) was aggravated by the Veteran's service-connected hypertension.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After obtaining any additional records to the extent possible, an appropriate medical examiner should review the entire claims file and provide the following opinions:

a. Whether the Veteran has any current or previously-diagnosed heart disability, to include hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral valve regurgitation, and mild tricuspid regurgitation;

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed heart disability, to include hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral valve regurgitation, and mild tricuspid regurgitation, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed heart disability, to include hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral valve regurgitation, and mild tricuspid regurgitation, that (i) is proximately due to the Veteran's service-connected hypertension or (ii) was aggravated by the Veteran's service-connected hypertension.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


